Citation Nr: 0307186	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-08 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the reduction of the veteran's 
disability rating for cognitive impairment with headaches 
from 100 percent to 10 percent.

2.  The propriety of the reduction of the veteran's 
disability rating for residuals of a neck injury from 10 
percent to zero percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had unverified service in the United States Army 
Reserve from May 1989 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that reduced a 100 percent disability 
rating for cognitive impairment with headaches to 10 percent 
and reduced a 10 percent disability rating for residuals of 
neck injury to zero percent.  

The veteran also appealed the portion of the March 1999 
rating decision that discontinued special monthly 
compensation based on aid and attendance.  A statement from 
the veteran that was received in September 2002 effectively 
withdrew the appeal of this issue, therefore, it is no longer 
before the Board.


FINDINGS OF FACT

1.  A January 1996 rating decision granted service connection 
for cognitive impairment with headaches and residuals of a 
neck injury.  The assigned ratings were 100 percent and 10 
percent, respectively, and were effective August 31, 1995.  

2.  An October 1998 rating decision proposed reduction of the 
service-connected cognitive impairment from 100 percent to 10 
percent and the service-connected residuals of a neck injury 
from 10 percent to zero percent.  

3.  The 100 percent rating for cognitive impairment with 
headaches and 10 percent rating for residuals of a neck 
injury were in effect less than five years at the time a 
March 1999 rating decision reduced the service-connected 
disabilities to the percentages that were proposed, effective 
June 1, 1999.

4.  The reductions were based largely on treatment records 
from the Salisbury VA Medical Center (VAMC) and VA 
examination reports that showed improvements in cognitive 
functioning and the absence of neck pain with full range of 
motion.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's 100 percent disability 
rating to 10 percent for cognitive impairment with headaches 
was proper and accomplished in compliance with applicable 
laws and regulations; restoration of the 100 percent 
schedular evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5112, (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105, 4.124a, Diagnostic Code 8045 (2002).

2.  The reduction of the veteran's 10 percent disability 
rating to zero percent for residuals of a neck injury was 
proper and accomplished in compliance with applicable laws 
and regulations; restoration of the 10 percent schedular 
evaluation is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5112, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 
4.71a, Diagnostic Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the September 2001 statement of the case the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefits sought, the 
evidence which would substantiate the claims, and the 
evidence that has been considered in connection with the 
appeal.  Moreover, in a letter dated in March 2001, the RO 
specifically informed the veteran of the VCAA and VA's duty 
to assist and notify under the new law.  The Board finds that 
the aforementioned documents collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been provided ample opportunity to submit such 
information and evidence.

Factual Background

Service connection for cognitive impairment with headaches 
and residuals of a neck injury was established in a January 
1996 rating decision based on service medical records that 
showed the veteran was involved in a serious motor vehicle 
accident that resulted in cognitive impairment and cervical 
spine problems.  The 100 percent disability rating for 
cognitive impairment with headaches and 10 percent disability 
rating for residuals of a neck injury were assigned based on 
the findings during VA general medical and neuropsychiatric 
examinations in October 1995.  The VA examiners found that 
the veteran had impaired orientation as to remote and recent 
memory.  Insight and judgment were impaired as to 
intellectual capacity.  The veteran volunteered very little 
information and answered few questions during the 
examinations. The veteran complained of continual headaches, 
mostly stayed in bed, and was uncommunicative.  His conscious 
level was markedly obtunded.  On examination of the neck, the 
veteran had discomfort on full flexion of his neck and 
backward extension.  Right and left lateral rotation and 
right and left lateral flexion did not appear to be 
significantly deficient.  Forward flexion and backward 
extension of the cervical spine were each estimated at 25 
degrees.

The veteran underwent a VA neuropsychological evaluation with 
regard to another issue in December 1997.  Evidence in the 
report indicated the veteran's cognitive ability had 
improved.  The veteran was fully independent in all 
activities of daily living and participated in numerous 
social and spiritual activities.  He arrived for the 
evaluation independently.  Spontaneous language was fluent 
without paraphasias, word finding problems, stuttering, or 
dysarthria.  He was attentive, interested, and well focused 
throughout testing.  He had a good ability to understand test 
instructions and repetitions were seldom required.  The 
overall impression of neuropsychological testing was mild 
cerebral dysfunction of a fairly diffuse nature involving 
verbal divided attention, verbal learning, and verbal 
abstract reasoning.  A Global Assessment Functioning (GAF) 
score of 88 was assigned.

Medical records from the Salisbury VAMC included a September 
1997 consultation report that indicated there were no gross 
cognitive deficits or observed problems.  Progress notes 
noted complaints of headaches and neck pain in November 1997.  
In April 1998 he complained of neck pain, but also indicated 
that the pain was better.

The veteran underwent a VA examination to determine the need 
for air and attendance in April 1998.  He indicated that he 
lived alone and was able to take care of himself.  At one 
time he had stiffness and soreness in his neck, but it no 
longer bothered him.  The report indicated that the veteran 
had no difficulty with immediate memory.  Range of motion of 
the cervical spine was forward flexion to 30 degrees, 
extension to 30 degrees, and rotation to 65 degrees.  Flexion 
to the left and right was without pain.  X-rays of the 
cervical spine were negative.  

An April 1998 VA psychiatric examination indicated that the 
veteran was able to drive.  He continued to have headaches on 
a daily basis that were relieved somewhat by medication.  On 
examination, the veteran was alert and cooperative.  He 
answered questions and volunteered information.  He did not 
exhibit bizarre motor movements or tics.  His memory both 
remote and recent appeared to be good.  Recall and 
concentration were also noted to be good.  Insight, judgment, 
and intellectual capacity were adequate.

An October 1998 rating decision proposed reduction of the 
veteran's service-connected cognitive impairment with 
headaches and residuals of a neck injury.  The proposed 
reduction of the cognitive disability was from 100 percent to 
10 percent and the proposed reduction of the neck disability 
was from 10 percent to zero percent.  The proposed reduction 
noted evidence of current symptoms and functioning ability 
found in treatment records from the Salisbury VAMC and a VA 
examination report.  In an accompanying letter dated that 
same month, the RO informed the veteran of the proposed 
reduction.  The veteran was given sixty days following the 
date of the letter to submitted evidence to show why the 
proposed action should not be taken.  He was notified he had 
thirty days in which to request a hearing on the matter.

The RO received the veteran's request for a hearing in 
November 1998.  In his statement, he also indicated that he 
could not live a normal life that was free from the pain, 
aches, and shaking that he currently experienced every day of 
his life.

The veteran's personal hearing was held in February 1999.  He 
testified that his disability compensation should not be 
reduced because he continued to have headaches and took 
muscle relaxants for his cervical spine problem.  He stated 
that he had memory loss and became upset when he couldn't do 
the things he used to do.  He believed he could not resume 
his previous employment because he would not be able to pass 
a commercial driver's test.  As for driving, he stated that 
his friend did most of the driving, but he did drive down the 
street when he was not hurting or shaking too much.  With 
regard to his neck, the veteran stated that the range of 
motion of his neck was limited.  His friend testified that 
she helped him approximately four hours a day doing various 
things.  He used a notepad to remind himself of appointments 
and she assisted in reminding him of things as well.  She 
testified that he had only improved a little bit since she 
first met him in 1995.

A medical record dated in February 1999 from the Salisbury 
VAMC indicated that he complained of headaches.

In a rating action dated in March 1999, the RO reduced the 
rating for cognitive impairment with headaches to 10 percent 
and residuals of a neck injury to zero percent, effective 
June 1, 1999.  

Analysis

The veteran and his representative contend that the 
disability ratings for cognitive impairment with headaches 
and residuals of a neck injury should not have been reduced.

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105(e).  The provisions under this section require 
notification of the proposed reduction in rating, a statement 
of the facts and reasons for such reduction, an opportunity 
to submit evidence against a proposed reduction, and an 
opportunity for a predetermination hearing.  See 38 C.F.R. 
§ 3.105(e).  At the same time, the RO must be mindful of 
38 C.F.R. § 4.13 (2002), which provides that when any change 
in evaluation is considered, the RO should assure itself that 
there has been an actual change in condition, for better or 
worse, and not merely a difference in the thoroughness of the 
examination.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).
In the present case, the rating action of October 1998 and 
accompanying cover letter met the procedural requirements of 
38 C.F.R. § 3.105(e).  In response, the veteran submitted 
additional evidence and requested a hearing that was held in 
February 1999, which provides further support that the 
veteran received the information required by 38 C.F.R. 
§ 3.105(e).

The Board observes that since the veteran's 100 percent 
rating for cognitive impairment with headaches and 10 percent 
rating for residuals of a neck injury, had not been in effect 
for at least five years, the provisions of 38 C.F.R. § 
3.344(a) and (b) are not for application.  See 38 C.F.R. § 
3.344(c) (2002).  

Having determined that the procedural requirements for 
reduction were met, the Board turns its attention to whether 
there was a factual basis for the reduction.  Looking at the 
record, the Board notes that statements and testimony from 
the veteran indicated that he had tremors that were described 
as shaking and constant headaches as a result of his service-
connected cognitive disability.  VA examination reports noted 
his subjective complaints of headaches, but found no 
objective evidence of bizarre motor movements or tics.  
Testimony from the veteran and his friend indicated that the 
veteran still had memory problems, however, VA examinations 
indicated that both recent and remote memory were good.  VA 
examination of October 1995 noted the veteran spoke little 
and that his conscious level was markedly obtunded, whereas 
subsequent VA examinations noted he was alert, language was 
spontaneous and fluent, and he volunteered information.  Also 
of significance is the fact that the December 1997 VA 
examination assigned a GAF score of 88.  According to the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF 
scores that are in the range of 81 to 90 indicate absent or 
minimal symptoms (e.g., mild anxiety before exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  With regard to 
his neck, the veteran testified that he continued to have 
problems with his neck and took muscle relaxants.  The April 
1998 VA examination report showed increased range of motion 
from what had previously been demonstrated and an absence of 
pain.  X-rays of the cervical spine yielded normal results.  
The report also noted that the veteran indicated that his 
neck no longer bothered him.

As indicated above, it is evident from a complete review of 
the record that the veteran's cognitive impairment and neck 
disability have improved since they were initially evaluated 
in October 1995.  In view of the foregoing, the Board finds 
that the reduction of disability compensation was proper.

The Board notes that the veteran contends his benefits should 
not have been reduced because he has only improved a little 
since the accident.  The Board understands that he suffered a 
serious head injury in service that impacted him greatly, 
however, the medical evidence shows, to his credit, that he 
has made significant strides in his recovery.  For this 
reason, the preponderance of the evidence supports a 
reduction in compensation for cognitive impairment with 
headaches and residuals of a neck injury.  As the evidence is 
not shown to be in equipoise, the benefit-of-the-doubt 
doctrine is not for application and the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the disability rating for cognitive 
impairment with headaches, effective June 1, 1999, is proper 
and restoration of a 100 percent rating is not warranted.

The reduction of the disability rating for residuals of a 
neck injury, effective June 1, 1999, is proper and 
restoration of a 10 percent rating is not warranted.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

